Wright, J.,
dissenting. This court must uphold a finding of the Industrial Commission when that finding is supported by “some evidence.” State ex rel. Burley v. Coil Packing, Inc. (1987), 31 Ohio St.3d 18, 31 OBR 70, 508 N.E.2d 936. The documented lack of improvement in the claimant’s medical condition after two and a half years of treatment is in itself some evidence supporting the commission’s finding of maximum medical improvement. Additionally, the treating physician’s June 6, 1991 report can be interpreted as supporting the commission’s finding. Even if the report can only be interpreted to support a temporary total disability finding, the commission could still have properly reached the maximum medical improvement result. Consequently, the commission’s finding is supported by some evidence and therefore should stand.
The claimant’s medical condition did not improve during the two and a half years he was under Dr. Yoder’s care. Nearly two months after the claimant first came to Dr. Yoder, Dr. Yoder wrote that the claimant’s “back pain is unchanged.” Over two months later he wrote, “I feel [the claimant] has reached maximum potential that I can get him to and have recommended rehab program.” During this time, another doctor, Dr. Hill, also treated Mr. Eberhardt. Dr. Hill also was unable to help the claimant. Over two years later, on June 6, 1991, Dr. Yoder made a recommendation for rehabilitation in his report: “I have repeatedly tried to have [the claimant] involved in W.C. rehabilitation program, which for one reason or another has never worked out. I have reached the limits of my ability to find and correct a lesion and see only rehabilitation program, anti-inflamma*659tory medications as the forms of treatment. I have little hope of improvement in this patient in the forseeable [sic] future.” (Emphasis added.)
The majority incorrectly concludes that Dr. Yoder’s June 6, 1991 report can only be interpreted to support a finding of temporary total disability. In State ex rel. Copeland Corp. v. Indus. Comm. (1990), 53 Ohio St.3d 238, 559 N.E.2d 1310, this court unanimously held that a report very similar to the one made by Dr. Yoder was “susceptible to differing interpretations.” Id. at 238, 559 N.E.2d at 1311. The doctor in Copeland wrote: “I feel that he [claimant] has likely reached maximal recovery unless he attends a chronic pain and stress center which I feel might be quite helpful in dealing with the multitude of problems of which he still complains. * * * Unless additional improvement is made in a rehabilitation type program, I feel that he has likely reached maximal recovery.” Id. In Copeland, we held that the commission made a plausible interpretation of the doctor’s report — that the claimant had not reached maximum medical improvement. We expressly noted that another interpretation was also plausible. The fact that the report was open to differing interpretations was not troubling, however, because it was sufficient that a plausible, though not necessarily the best, interpretation supported the finding of the commission.
The majority makes a vain attempt to distinguish this case from Copeland. The two doctors’ reports are in substance identical. The majority’s justification for its determination that the report in this case is susceptible of only one interpretation — supporting temporary total disability — is, at best, unconvincing. It is plain from the face of the opinion in Copeland that we found that report susceptible of more than one interpretation. One plausible interpretation was that the claimant had not yet reached maximum medical improvement. The only other possible, “differing” interpretation was that the claimant had reached maximum medical improvement.
Interpreting Dr. Yoder’s report to support a finding of maximum medical improvement is even more plausible in this case than in Copeland. First, the claimant in this case showed no signs of improvement from the beginning to the end of his treatment. Second, unlike the doctor in Copeland, Dr. Yoder’s report did not discuss the nature of the recommended rehabilitation program or the likelihood that the program would aid the claimant. Instead, Dr. Yoder’s report that he was not able to do anything more for the patient but prescribe anti-inflammatory medication and recommend rehabilitation is on its face susceptible of an interpretation that these were merely final gasps of a treatment regimen that had failed to produce results. Consequently, a reasonable interpretation of Dr. Yoder’s statements is that the claimant had reached maximum medical improvement and that should be the end of this matter.
*660The majority’s reasoning is in direct conflict with the regulations of the Industrial Commission. The decision today holds, in effect, that even where a claimant has made no medical improvement over an extended period of time, there is no evidence to support a finding of maximum medical improvement if a doctor suggests rehabilitation. In short, the mere suggestion that rehabilitation may be helpful, without any evidence regarding the likelihood of recovery or the nature of the rehabilitative program, is sufficient to preclude a finding of maximum medical improvement. As discussed above, the result reached by the majority is at war with our decision in Copeland. It is also contrary to Ohio Adm.Code 4121-3-32(A)(l). That regulation provides that a claimant’s enrollment or proposed enrollment in rehabilitation will preclude a finding of maximum medical improvement only if a “fundamental functional or physiological change can be expected within reasonable medical probability * * In this case, Dr. Yoder merely recommended rehabilitation. He failed to opine that a change in the claimant’s condition could be “expected within reasonable medical probability.” In fact, Dr. Yoder gave no opinion as to the likely positive impact of the rehabilitation program on the claimant’s condition. Dr. Yoder’s August 27, 1991 letter, upon which the claimant and the majority rely so heavily, only indicates that the claimant would not improve without rehabilitation. Dr. Yoder does not state that the claimant’s condition would improve with rehabilitation.
Even if Dr. Yoder’s report can be interpreted to support only a finding of temporary disability, the fact that the claimant made no improvement in over two years of treatment independently qualifies as “some evidence” supporting the maximum medical improvement finding. The majority is correct when it finds that the rehabilitation recommendation is not in conflict with Dr. Yoder’s statements that the claimant’s condition is not otherwise expected to improve. Looking at the issue from only that angle, however, misses how the commission could • have properly arrived at the maximum medical improvement finding.
The commission could have arrived at its decision after weighing the evidence of no medical improvement against the recommendation of rehabilitation. The majority barely touches on an important part of our jurisprudence: the decision regarding the credibility and weight of evidence is within the exclusive jurisdiction of the commission. State ex rel. Hart v. Indus. Comm. (1993), 66 Ohio St.3d 95, 609 N.E.2d 166. The power to weigh evidence includes the power to weigh different items of evidence differently, as well as the power to assign different weight to portions of a single witness’s testimony. In this case, the commission could have determined that the documented lack of medical success by Dr. Yoder was compelling proof that the claimant had reached maximum medical improve•ment. The rehabilitation recommendation would not have been ignored, but merely would have received less weight in the decisionmaking process. As we discussed in State ex rel. Pavis v. Gen. Motors Corp. (1992), 65 Ohio St.3d 30, 33, *661599 N.E.2d 272, 274, “Where a key question is left unanswered, the commission is entitled to conclude that the medical report’s persuasiveness is either diminished or negated.” Therefore, the commission could have properly given the recommendation less weight, because the treating physician did not explain the nature of the rehabilitation program or its chances of improving the claimant’s condition.
Because there is a proper way the commission could have arrived at its finding of maximum medical improvement, the commission did not abuse its discretion. Consequently, I would hold that, where a claimant has made no medical improvement in two and a half years of treatment, a commission finding of maximum medical improvement is supported by some evidence. Additionally, I would hold that a doctor’s mere recommendation of rehabilitation, without evidence of a reasonable medical probability that rehabilitation would improve the claimant’s condition, is insufficient to overcome a finding of maximum medical improvement where that finding is otherwise supported by some evidence.
Therefore, I respectfully dissent.
Moyer, C.J., and Pfeifer, J., concur in the foregoing dissenting opinion.